DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-15 recites the limitation "the at least one elastomeric retention member" in lines 1-2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Regarding this limitation there at two elastomeric retention members in claim 9, and this could be referring to either one of them.  If applicant wishes to refer to either one of them then the claims should recite ‘wherein at least one of the first and second elastomeric retention members’, or something similar, in order to avoid antecedent confusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP 2016-212253), Machine translation into English provided by examiner.
Regarding claim 1, Takashi teaches at least one mount body with at least one optical component receiving recess formed therein (10, figure 2), the at least one optical component receiving recess configured to receive at least one optical component therein (50, figure 2), the at least one optical component having at least one edge (52, figure 3); and
At least one elastomeric retention member (30, figure 3 and 5), configured to exert at least one compliant retention force on the at least one edge of the at least one optical component and securely retain the at least one optical component within the at least one optical component receiving recess in at least one first direction (see figure 5, each of vertically, diagonally rightward and diagonally leftward).
Regarding claim 2, Takashi teaches that the at least one elastomeric retention member has an annular shape with a substantially circular cross section (see 30, figure 5).
Regarding claim 4, Takashi teaches that the at least one elastomeric retention member has an oval cross section (see 30, figure 5).
Regarding claim 9, Takashi teaches at least one mount body (10, figure 2) with at least one optical component receiving recess formed therein, the at least one optical component receiving recess configured to receive at least one optical component therein (50, figure 2), the at least one optical component having at least one contact area and at least one first periphery (for contact with 30, figure 3);
At least one first elastomeric retention member (30, figure 2) configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one first direction; and
At least one second elastomeric retention member (30, figure 2) configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one second direction.
Regarding claim 10, Takashi teaches at least one third elastomeric retention (30, figure 2) member configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one third direction.
Regarding claim 11, Takashi teaches the at least one elastomeric retention member has a substantially circular cross section (see 30, figure 2).
Regarding claim 13, Takashi teaches the at least one elastomeric retention member has an oval cross section (30, figure 2).

Claim(s) 1, 5, 8-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 2007/0171550 A1).
Regarding claim 1, Kuroda teaches at least one mount body (1, figure 1) with at least one optical component receiving recess formed therein (2a and 2b, figure 1)), the at least one optical component receiving recess configured to receive at least one optical component therein (10, figure 1), the at least one optical component having at least one edge (10b, figure 1); and
At least one elastomeric retention member (4a-c, figure 1), configured to exert at least one compliant retention force on the at least one edge of the at least one optical component and securely retain the at least one optical component within the at least one optical component receiving recess in at least one first direction (paragraph 0016).
Regarding claim 5, Kuroda teaches that the at least one elastomeric retention member has a rectangular cross section (see figure 1 and figure 2).
Regarding claim 8, Kuroda teaches at least one retention device configured to contact the at least one optical component on at least one first periphery and securely retain the at least one optical component in at least one second direction (13, figure 1).
Regarding claim 9, Kuroda teaches at least one mount body (1, figure 1) with at least one optical component (10, figure 1) receiving recess formed therein, the at least one optical component receiving recess configured to receive at least one optical component therein, the at least one optical component having at least one contact area and at least one first periphery (see 10b, figure 1);
At least one first elastomeric retention member (4a, figure 1) configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one first direction (Ha, figure 1); and
At least one second elastomeric retention member (4c, figure 1) configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one second direction (Hc, figure 1).
Regarding claim 10, Kuroda teaches at least one third elastomeric retention (4b, figure 1) member configured to contact the at least one optical component at at least one contact area and securely retain the at least one optical component in at least one third direction (Hb, figure 1).
Regarding claim 14, Kuroda teaches the at least one elastomeric retention member has a rectangular cross section (see figure 1 and 2, element 4a).
Allowable Subject Matter
Claims 3 and 6-7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and 12, prior art does not each that the elastomeric retention member has an annular shape with a rectangular cross section.
Regarding claim 6 and 15, prior art does not teach the materials claimed for the retention member.
Regarding claim 7, prior art does not teach at least one adjustment member configured to exert at least one adjustable force on the at least one elastomeric retention member, thereby adjusting the compliant retention force applied to the at least one edge of the at least one optical component by the elastomeric retention member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	8/25/2022